DETAILED ACTION
	The response filed January 3, 2022 has been entered. Claims 1-11 are pending with claims 4-11 being withdrawn.

Claim Objections
The previous objection to claim 1 is withdrawn in view of Applicant’s amendment.
Claim 3 remains objected to because (Tg) stands for “glass transition temperature”, not “softening point glass transition temperature.” Please correct.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US2015/0017428 A1) in view of Noriko et al. (“Noriko”, JP 5494602 B2; see machine translation).
Regarding claims 1-3, Kim discloses an insulating film composition of a non-oriented electrical steel sheet comprising a mixed metal phosphate consisting of aluminum phosphate and cobalt phosphate, and an organic/inorganic composite consisting of epoxy resin and silica nanoparticle substituted on the functional group of the epoxy resin (abstract).
Kim does not expressly teach the same ranges of resin and metal phosphate. However, Kim teaches ranges that overlap the claimed ranges. Kim teaches the composition may comprise 30 to 70wt.% of metal phosphate and 30 to 70 wt.% of the organic/inorganic composite ([0046]), rendering the ranges obvious.
Kim does not expressly teach the resin has an aromatic group such as those claimed in claim 2. However, Noriko is also directed to an adhesive insulating film for an electromagnetic steel sheet (abstract). Noriko teaches using epoxy resin capable of having functional groups such as bisphenol A, naphthalene, phenol, cresol, etc. ([0047]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have used a modified epoxy resin such as those taught by Noriko as the inventions are related to the same art and Noriko teaches such composition result in a heat resistant adhesive (abstract).
As to claim 3, Kim does not teach the exact same ranges of Mw, softening point / Tg, or solid content. However, Kim teaches the solid content of the organic/inorganic composite material may be 40 to 70 wt.%, and the ratio of silica/resin in the solid may be 0.3 to 0.6 ([0015]). Kim also teaches the molecular weight of the epoxy resin is 1,000 to 4,000, and the Tg is 40 to 60 degrees C.([0076]), which overlap the claimed ranges, rendering the claim obvious. In any event, the effect of varying the molecular weight, solid content, and Tg are well understood and determining optimal values could be determined through routine experimentation.

Response to Arguments
Applicant's arguments have been fully considered but are not found persuasive.
Applicant argues that Kim does not disclose an adhesive coating composition. However, the film of Kim comprises epoxy resin, which can act as an adhesive coating.
Applicant also argues that the references do not teach an aromatic group. In claim 1, as the claim is currently drafted, the first component comprises a Markush group where it appears that a urethane-based resin, having an aromatic functional group is one of various alternatives. Thus, the examiner takes the position that an aromatic functional group is not required to reject the claim. Since Kim teaches epoxy resin, which is one of the alternatives in the Markush group, the limitation of the first component has been addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746